Citation Nr: 1116028	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  07-34 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for left knee residuals of injury, early degenerative changes (left knee disability), from May 20, 2003 to September 31, 2009, and since January 1, 2010 (in the interim, from October 1, 2009 to December 31, 2009, the Veteran had a temporary 100 percent rating under 38 C.F.R. § 4.30 ("Paragraph 30")).

2.  Entitlement to an initial rating higher than 10 percent for lipoma, right chest.  

3.  Entitlement to a rating higher than 10 percent for hypertension with associated headaches.

4.  Entitlement to a compensable rating higher for urinary tract infection (UTI), with painful urination.  

5.  Entitlement to a compensable disability rating for hemorrhoids.

6.  Whether new and material evidence has been received to reopen a claim for service connection for chronic left foot disability.

7.  Whether new and material evidence has been received to reopen a claim for service connection for chronic ovarian cyst.

8.  Entitlement to service connection for chronic left foot disability.

9.  Entitlement to service connection for chronic ovarian cyst.

10.  Entitlement to service connection for gastroenteritis.

11.  Entitlement to service connection for sinusitis.

12.  Entitlement to service connection for arthritis.

13.  Entitlement to service connection for abdominal pains.

14.  Entitlement to service connection for chest pains.

15.  Entitlement to service connection for low back disorder with bilateral radiculopathy, lower extremities.

16.  Entitlement to service connection for sleep apnea.

17.  Entitlement to service connection for neuroma, left foot.

18.  Entitlement to service connection for bilateral pes planus (a.k.a., flat feet).

19.  Entitlement to service connection for fibromyalgia.

20.  Entitlement to service connection for diabetes mellitus.

21.  Entitlement to service connection for bilateral carpal tunnel syndrome.

22.  Entitlement to service connection for anemia.

REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from October 1980 to May 1987.

This appeal to the Board of Veterans' Appeals (Board) is from March 2005 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In relevant part, in the March 2005 decision, the RO granted her claims for service connection for left knee and right chest lipoma disabilities and assigned an initial 10 percent rating for each.  The effective date was May 20, 2003, the date of receipt of the claims.  She appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals her initial rating, VA must consider whether she is entitled to a "staged" rating to compensate her for times since the effective date of her award when her disability may have been more severe than at others).  

In another decision since issued in January 2010, during the pendency of the appeal, the RO granted a temporary 100 percent rating for the left knee disability from October 1, 2009 to December 31, 2009, for convalescence under the provisions of 38 C.F.R. § 4.30.  The 10 percent rating resumed as of January 1, 2010.  The Veteran since has continued to appeal, requesting even higher ratings for the times when she did not have the temporary 100 percent rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless she expressly indicates otherwise).

After reopening the claims for service connection for chronic left foot disability and chronic ovarian cyst on the basis of new and material evidence, respectively, the Board is remanding these claims to the RO for further development before readjudicating these claims on the underlying merits.

The issues of higher ratings for right chest lipoma, UTI and hypertension; and also for service connection for chronic left foot disability, chronic ovarian cyst, gastroenteritis, sinusitis, arthritis, abdominal pains, chest pains, low back disorder, sleep apnea, neuroma, left foot bilateral pes planus, fibromyalgia, diabetes mellitus bilateral carpal tunnel syndrome, and anemia are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran has moderate degenerative joint disease in her left knee, which has been objectively confirmed by X-ray.  But, there is no objective evidence that her left knee is limited to 30 degrees or less, even considering pain on motion due to degenerative arthritis.  

2.  There is no limitation of extension of this knee, so normal or full extension, and no significant pain on movement in this opposite direction.

3.  There is no objective evidence of subluxation or lateral instability in the left knee.

4.  The Veteran's hemorrhoids are not large or thrombotic or irreducible with excessive redundant tissue evidencing frequent recurrences more than mild or moderate in severity.  Nor is there persistent bleeding with secondary anemia or fissures.

5.  An unappealed April 1988 rating decision was the last final and binding decision denying service connection for chronic left foot disability and chronic ovarian cysts, respectively.  That decision denied these claims because the Veteran had failed to establish she had then-current chronic left foot and ovarian cyst disabilities.  Although not a specified basis of the denials, there was also no competent and credible evidence then on file of in-service incurrence of either claimed disorder.  

6.  Additional evidence received since that April 1988 decision, however, is not cumulative or redundant of evidence considered in that or any earlier decision, relates to an unestablished fact necessary to substantiate these claims, and raises a reasonable possibility of substantiating these claims.  In particular, her active duty STRs were associated with the claims file following the April 1988 decision show left foot and gynecological treatment that appears pertinent to the Veteran's claims.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 10 percent for left knee residuals of injury, early degenerative changes (left knee disability), from May 20, 2003 to September 31, 2009, and since January 1, 2010 (in the interim, from October 1, 2009 to December 31, 2009, the Veteran had a temporary 100 percent rating under 38 C.F.R. § 4.30 ("Paragraph 30")).  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5257-5263 (2010).

2.  The criteria are not met for a compensable rating for hemorrhoids.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.114, DC 7336 (2010).

3.  The April 1988 rating decision denying service connection for chronic left foot disability and chronic ovarian cysts is final and binding.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

4.  But there is new and material evidence since that decision to reopen these claims for chronic left foot disability and chronic ovarian cysts.  38 U.S.C.A. § 5108 (West 2002& Supp. 2010); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, letters satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in June 2003, March, May and October 2004, and November 2007.  These letters informed her of the evidence required to substantiate her claims, and of her and VA's respective responsibilities in obtaining supporting evidence.  Note also that the November 2007 letter complied with Dingess by discussing the downstream disability rating and effective date elements of the claims.  And of equal or even greater significance, after providing that additional Dingess notice, the RO went back and readjudicated the Veteran's claims in the September and November 2010 SSOCs - including considering the additional evidence received in response to that additional notice.  See again, Mayfield IV and Prickett, supra.  So the timing defect in the notice has been rectified.  It follows that a prejudicial error analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.  

Also keep in mind that her claim for a left knee disability arose in the context of her trying to establish her underlying entitlement to service connection - which was since granted.  She is now requesting a higher initial rating for her left knee disability.  

In Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Instead of issuing an additional VCAA notice letter in this situation concerning a "downstream" issue, such as the rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a SOC if the disagreement is not resolved.  And this has been done; the Veteran has received both an SOC and SSOC discussing the downstream disability rating element of the left knee claim, citing the applicable statutes and regulations and discussing why a higher rating was not assigned.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

As the pleading party, the Veteran, not VA, has the evidentiary burden of proof for showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Concerning the petitions to reopen previously denied, unappealed, claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that this notice not only includes apprising the Veteran of the type of evidence and information needed to establish her entitlement to service connection, including of her and VA's respective responsibilities in obtaining this supporting evidence, but also apprising the Veteran of the specific reasons her claim was previously denied so she will have the opportunity to submit evidence addressing these shortcomings.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.

Here, though, since the Board is reopening the claims for chronic left foot disability and chronic ovarian cyst, regardless, there is no need to discuss whether the Veteran has received sufficient Kent notice.  Even if, for the sake of argument, she has not, this ultimately is inconsequential and, thus, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2010).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating a VCAA notice error must be outcome determinative of a claim to be prejudicial).

And the Board is temporarily deferring consideration of whether there has been compliance with the other notice and duty to assist provisions of the VCAA, as they concern the underlying claim for service connection, pending completion of the additional development of the chronic left foot disability and chronic ovarian cyst claims on remand.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of these claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained her VA and identified private treatment records, Social Security Administration (SSA) disability records and arranged for VA compensation examinations to assess the severity of her left knee and hemorrhoids disabilities.  

As discussed below, the Board is partially remanding the service connection issues on appeal to confirm that all of her service treatment records (STRs) have been obtained.  However, there is no need for the Board to delay adjudication of the left knee and hemorrhoids claims, as there is no objective indication in the record, or even contention by the Veteran and her attorney, that there are any outstanding STRs that might have an impact on these particular claims.  And since the Board is granting the petitions to reopen her chronic left foot disability and chronic ovarian cyst, there is also no need to delay adjudication of these issues, to the extent that the Board is reopening these claims based on the available evidence of record.  However, since further STRs might provide crucial evidence to support the underlying, reopened claims, the Board is then remanding the claims for service connection for a chronic left foot disability and chronic ovarian cyst.

The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010).  Here, the VA compensation examinations were provided in November 2010 for the Veteran's left knee disability, and in March 2008 for her hemorrhoids disability.  Since these examinations were provided relatively recently, another examination to evaluate the severity of these disabilities is not warranted.  There is sufficient evidence, already of record, to fairly decide these claims insofar as assessing the severity of these conditions.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The Board is therefore satisfied that VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to an Initial Rating Higher than 10 Percent for Left Knee Disability

Since the Veteran's left knee disability claim arises from her disagreement with the initial rating assigned following the granting of service connection, the Board finds that some discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In this case, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.

Regardless, the Court more recently has extended this practice even to 
increased-rating claims that do not involve initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  The Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were expressly raised, as well as the entire history of the Veteran's disability in reaching its decision.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

DC 5003 addresses the issue of degenerative arthritis, substantiated by X-ray findings.  Degenerative arthritis, in turn, is rated based on the extent it causes limitation of motion of the affected joint - which, here, since involving the Veteran's knee, are DCs 5260 for limitation of knee/leg flexion and 5261 for limitation of knee/leg extension.

According to DC 5003, when the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Moreover, under DC 5003, in the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  

DC 5260 provides that flexion limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a 0 percent (noncompensable) rating.

DC 5261 provides that extension limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a 0 percent (noncompensable) rating.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  

Under DC 5257, "other" knee impairment - including recurrent subluxation or lateral instability, warrants a 10 percent rating if resulting in slight disability, a 20 percent rating for moderate disability, and a 30 percent rating if it is severe.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under DC 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that, for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

VA's General Counsel has additionally held that separate ratings may be assigned, as well, for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 
69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate her for functional loss associated with injury to her leg and knee.  Id.

In considering the potential applicability of other diagnostic codes, the Board finds that 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum) are not applicable in this case, as the medical evidence does not show the Veteran has the type of impairment contemplated by these other codes.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld if supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).  For example, the mere fact that she continues to have range of motion in her knee, albeit not normal range of motion (especially, as will be explained, on flexion), in turn means that, by definition, her knee is not ankylosed.  Ankylosis is the complete immobility and consolidation of the joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

The probative (competent and credible) medical and lay evidence of record also does not indicate a rating higher than 10 percent is warranted even under the DCs that do apply.  The evidence relevant to this determination includes the medical records contained in the VA and private treatment records and SSA disability records, and most importantly, the November 2010 VA examination report.

The November 2010 VA examiner diagnosed the Veteran with moderate degenerative change of the left knee, with significant narrowing of the medial compartment and marginal osteophyte formation.  Range of motion testing revealed left knee flexion limited to 130 degrees with end of range pain, and extension to 0 degrees with no significant pain.  Further, the range of motion was not further limited following repetitive use.  Significantly, the November 2010 VA examiner found no instability, no episodes of dislocation or subluxation, and no locking episodes.  In support of this conclusion, diagnostic testing showed a negative anterior drawer test, posterior drawer test, McMurray's test and Lachman's test.  The examiner specifically found that the knee was stable to varus and valgus testing.  Indeed, the Veteran also denied instability, dislocation or subluxation, and locking.  So there is no objective clinical evidence of instability or subluxation.

So even considering the extent of the pain associated with her arthritis, the Veteran did not have any resultant limitation of extension during this period at issue so as to warrant a compensable rating under DC 5261.  Notably, for even the minimum compensable rating of 10 percent under this code, extension must be restricted to at least 10 degrees, and it clearly is not according to the VA compensation examiners.  Indeed, since the Veteran had completely full (i.e., entirely normal) extension to 0 degrees, again, even considering her pain, it is not sufficiently limited to warrant even the most minimum 0 percent rating under this code, requiring extension limited to 5 degrees.  

A higher 20 percent rating for flexion of the knee, under DC 5260, requires flexion limited to 30 degrees.  Here, there is simply no objective clinical evidence to document such limitation of flexion in the left knee, even considering the extent of the Veteran's pain associated with her arthritis.  Rather, on the recent VA examination in November 2010, the Veteran demonstrated limitation of flexion of her left knee to only 125 degrees, with pain on movement at the end of the range of motion.  Indeed, none of the Veteran's medical records, including VA and private treatment records, shows that the Veteran's left knee is limited to 30 degrees or less, even considering pain on motion due to degenerative arthritis.  Thus, her knee flexion is not so limited as to warrant the higher 20 percent disability rating.  

Significantly, the RO already appears to have considered her painful flexion in assigning a 10 percent rating for her left knee flexion.  See July 2004 rating decision.  Indeed, read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by 
X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, there is no basis for increasing the rating beyond the minimal compensable level of 10 percent when, as here, the pain associated with the arthritis formed the basis of this minimum compensable rating because, without this consideration, the Veteran does not have the required limitation of motion to otherwise warrant this rating.

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain, and DeLuca factors of functional loss, reasonably shown to be due to the Veteran's arthritis of the knee, are contemplated in the currently assigned 10 percent rating.  There is no indication that her associated pain causes functional loss greater than that contemplated by the 10 percent evaluation now assigned.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown.  

Moreover, although she has degenerative arthritis under DC 5003 with resulting limitation of flexion under DC 5260, the Veteran is not entitled to a separate rating for instability/subluxation under DC 5257.  There are no objective clinical findings by the VA examiner suggesting the Veteran has either subluxation or lateral instability in the left knee to warrant application of DC 5257.  

The Board also emphasizes that in addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of her claim.  She is competent, as a layperson, to report on that as to which she has personal knowledge, such as the existence of pain and instability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  But as a layperson, without the appropriate medical training and expertise, she is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of her left knee disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of her left knee arthritis.  Since she is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of her lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Since the Veteran's left knee disability has never been more than 10 percent disabling at any time since the effective date of service connection, the Board cannot "stage" this rating.  Fenderson, 12 Vet. App at 125-26.  

As the preponderance of the evidence is against the Veteran's claim for an initial disability rating higher than 10 percent for her service-connected left knee disability, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

III. Analysis-Entitlement to a Compensable Disability Rating for Hemorrhoids

The Veteran wants a compensable rating for her hemorrhoids, as she believes the severity and extent of her symptoms are not contemplated by her current rating.  This disability has been assigned a 0 percent rating under 38 C.F.R. § 4.114, DC 7336, for external or internal hemorrhoids.  The Board finds this to be the most appropriate diagnostic code since it is directly applicable to the condition at issue.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Here, the claim was filed in July 2006, such that the relevant temporal focus of the hemorrhoids claim is from July 2005.  Id.

According to DC 7336, a 0 percent (noncompensable) rating is warranted for mild or moderate hemorrhoids.  A higher 10 percent rating requires large or thrombotic hemorrhoids, which are irreducible with excessive redundant tissue and evidencing frequent recurrences.  An even higher 20 percent rating requires persistent bleeding and secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, DC 7336.

Applying these criteria to the facts of this case, the Board finds no basis to grant a compensable disability rating for the Veteran's hemorrhoids.  The medical records for consideration for this particular claim are her March 2008 VA hemorrhoids examination report, VA and private treatment records, and SSA disability records, none of which shows her hemorrhoids meet the requirements for a compensable disability rating under DC 7336.  

The March 2008 VA examination noted the Veteran's reported history of a history of hemorrhoids, with occasional bleeding.  Although the Veteran had a history of thrombosis, she also reported no recurrence of thrombosis.  However, physical examination found no external hemorrhoids present.  Findings showed good rectal tone, no masses felt on digital rectal exam and negative results for fecal occult blood testing.  The examiner noted that digital examination and visual inspection of the anorectum were normal.  But, retroflexion in the rectum showed small internal hemorrhoids and rectal examination was tender to palpation.  Accordingly, the examiner diagnosed the Veteran with small internal hemorrhoids.

Indeed, none of the medical records mentions that her hemorrhoids are large or thrombotic, let alone irreducible with evidence of frequent recurrences, so they do not warrant a higher 10 percent rating under DC 7336.  Furthermore, the medical evidence fails to objectively document persistent bleeding, especially not with secondary anemia or fissures.  Without this evidence supporting her claim, there is no possibility of showing entitlement to a higher 20 percent rating under DC 7336.

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of her claim.  She is competent, as a layperson, to report on that as to which she has personal knowledge, such as the existence of hemorrhoidal pain and rectal bleeding.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  But as a layperson, without the appropriate medical training and expertise, she is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of her hemorrhoids disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of her hemorrhoids.  Since she is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of her lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

There is no basis to "stage" this rating under Hart since her hemorrhoids disability has never been more than 0-percent disabling at any time since July 2005 (one year prior to filing her current claim).  And since, for these reasons and bases discussed, the preponderance of the evidence is against her claim, the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2009).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that the Veteran's hemorrhoids and left knee disabilities have markedly interfered with her ability to work, meaning above and beyond that contemplated by her staged 0 and 10 percent schedular ratings, respectively.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, to suggest the Veteran is not adequately compensated for her disability by the regular rating schedule.  Indeed, she has already been compensated for a period of convalescence for her left knee disability, from October 1, 2009 to December 31, 2009, with the assignment of a temporary 100 percent rating under Paragraph 30.  In any case, her evaluation and treatment has been primarily on an outpatient basis, not as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

IV.  Analysis - Petitions to Reopen the Claims for Service Connection for Chronic Left Foot Disability and Chronic Ovarian Cyst

An earlier April 1988 rating decision considered and denied the claims for chronic left foot disability and chronic ovarian cyst.  The RO notified the Veteran of that decision and apprised her of her procedural and appellate rights, but she did not appeal.  Therefore, that decision became final and binding on her based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  That decision denied these claims because the Veteran had failed to establish she had then-current chronic left foot and ovarian cyst disabilities.  Although not a specified basis of the denials, there was also no competent and credible evidence then on file of in-service incurrence of either claimed disorder.  

That decision is the last final and binding denial of these claims, so it marks the starting point for determining whether there is new and material evidence to reopen these claims.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating VA need only review for newness and materiality the evidence that has been submitted or otherwise obtained since the last final and binding denial of the claim, regardless of the specific basis of that denial).  If there is new and material evidence during the years since, the Board must reopen the claims and review the former disposition.  38 U.S.C.A. § 5108.

The Board has jurisdictional responsibility to first determine whether there is new and material evidence since that prior decision to reopen the claims because this initial determination affects the Board's jurisdiction to adjudicate the underlying merits of the claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of the all evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The evidence of record at the time of the final and binding April 1988 rating decision consisted of a VA compensation examination report and the Veteran's original claim application.

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claims is evidence that has been added to the record since the April 1988 rating decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).
Since then, there have been additional STRs added to the record from her period of active duty, not to mention VA and private treatment records, SSA disability records, and personal statements.

Most importantly, her active duty STRs were associated with the claims file following the April 1988 decision.  These STRs show in-service complaints and treatment for left foot pain, which may be pertinent to the Veteran's claim for a chronic left foot disability.  And there are also now STRs showing complaints and treatment of recurrent yeast infections with irregular periods, and an April 1987 in-service examination which found an ovarian cyst.  These appear to be pertinent to the Veteran's claim for a chronic ovarian cyst.  Thus, she now potentially establishes in-service incurrence of the chronic left foot disability and chronic ovarian cyst claims.

Consequently, this is new and material evidence as defined by VA regulation because this additional evidence at least establishes potential in-service incurrence of the claimed chronic left foot and chronic ovarian cyst disabilities.  38 C.F.R. § 3.156(a).  This evidence was not previously submitted to agency decisionmakers, so is new, and is material because it relates to an unestablished fact necessary to substantiate these claims and by itself, or in connection with the evidence previously of record, raises a reasonable possibility of substantiating these claims since there is now at least some evidence of in-service incurrence of these claimed conditions, whereas before there was not.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  

To emphasize, under the regulation defining new and material evidence, 38 C.F.R. § 3.156(a), the Veteran need only submit additional evidence sufficient to raise a reasonable possibility of substantiating her claim, to reopen her claim.  There is no additional requirement that this evidence also be sufficient to grant the underlying claim for service connection, which is a higher burden of evidentiary proof.  See Hodge, 155 F.3d at 1363; See also Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010) (The Veterans Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening.").

So the overall picture of her claims is now much clearer, and certainly sufficient to reopen the claims for a chronic left foot disability and chronic ovarian cyst.  See Evans, 9 Vet. App. at 283 (indicating the newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element that was a specified basis for the last disallowance).

Accordingly, the claims for a chronic left foot disability and chronic ovarian cyst are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  To this extent only, this appeal is granted subject to the further development of this claim on remand.


ORDER

The claim for an initial rating higher than 10 percent for left knee residuals of injury, early degenerative changes (left knee disability), from May 20, 2003 to September 31, 2009, and since January 1, 2010 is denied.

The claim for a compensable rating for hemorrhoids is denied.

Because there is new and material evidence, the petition to reopen the claim for service connection for a chronic left foot disability is granted, subject to the further development of this claim on remand.

Because there is new and material evidence, the petition to reopen the claim for service connection for a chronic ovarian cyst is granted, subject to the further development of this claim on remand.


REMAND

Before addressing the remaining claims on appeal, the Board finds that additional development is required.  

First, although the RO has obtained a compact disc containing copies of the Veteran's SSA disability records, on remand, the RO must associate a printed version of the records with the claims file.

Second, in a similar vein, there are Office of Personnel Management (OPM) letters in the claims file that indicate the Veteran was approved for disability retirement under the Federal Employees Retirement System due to fibromyalgia.  As OPM is a federal agency, the RO must obtain these records on behalf of the Veteran, inasmuch as the Veteran seeks to have them considered with her claim for fibromyalgia.  See November 2010 representative's statement.  When, as here, VA is put on notice of the existence of relevant federal agency records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2010); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997); Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).

Third, the Veteran requires additional VCAA notice.  In the Veteran's attorney's November 2010 letter, it is asserted that the VA has failed to adjudicate the Veteran's service connection claims "as potentially secondary to her service-connected disabilities."  When deciding claims for service connection, all potential theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  The Veteran has not been provided with notice of the information and evidence necessary to establish entitlement to service connection for her various claimed disorders on a secondary basis.  See 38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995).  So, on remand, the RO must provide this necessary VCAA notice.  Also, the RO should request the Veteran to clarify exactly which disabilities she is contending are entitled to service connection on a secondary basis, and to which service-connected disabilities she contends such a secondary relationship exists.

Fourth, it is not altogether clear whether all of the Veteran's active duty and Army Reserves service records have been associated with the claims file.  Concerning this, the Veteran's attorney's November 2010 letter asserted that "[t]he VA has not obtained all of the service medical records for [the Veteran.]"  
When, as here, at least a portion of the Veteran's service records are potentially lost or missing, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist the Veteran in developing the claims, and to explain the reasons and bases for its decision ...."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  On remand, the RO must attempt to obtain any outstanding active duty STRs and SPRs, as well as any U.S. Army Reserves ACDUTRA/INACDUTRA STRs and SPRs.  See 38 C.F.R. § 3.159(c)(2) and (c)(3).

Lastly, the RO must arrange for another VA compensation examination to assess the severity of the Veteran's right chest lipoma, UTI and hypertension, respectively.  

The last VA examinations for these disabilities were provided in September 2004, so over six years ago.  The record is inadequate and the need for a more contemporaneous examination occurs when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010); see Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:  

1.	The RO must print out the Veteran's SSA disability records, which are currently contained in electronic format in a CD in the claims file.  Then associate this printed copy with the claims file.

2.	Obtain the Veteran's OPM disability retirement records, including all medical records which formed the basis of any decision rendered by that agency.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

3.	Pertinent to the potential secondary component of the Veteran's claims of entitlement to service connection for various disorders, she should be provided with VCAA notice that informs her of the information and evidence necessary to substantiate her claims under 38 C.F.R. § 3.310(a) and (b).  

Request the Veteran to clarify exactly which disabilities she is contending are entitled to service connection on a secondary basis, and to which already service-connected disabilities she contends such a secondary relationship exists.

4.	On remand, the RO must attempt to obtain any outstanding active duty STRs and SPRs, as well as any U.S. Army Reserves ACDUTRA/INACDUTRA STRs and SPRs.  

5.	After completing the above requested development, schedule the Veteran for appropriate VA compensation examinations to reassess the severity of her Veteran's right chest lipoma, UTI and hypertension, respectively.  She is hereby advised that failure to report for this VA examination, without good cause, will have adverse consequences on her pending claims for higher ratings for these disabilities.  38 C.F.R. § 3.655.  

All necessary testing and evaluation should be performed.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  The examiner must discuss the rationale of all opinions and conclusions expressed, whether favorable or unfavorable to the claim, if necessary with citation to relevant medical findings or other evidence in the file.

6.	The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

7.	Then readjudicate these remaining claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send her an SSOC and give her an opportunity to respond to it before returning the file to the Board for further appellate consideration of these remaining claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


